ORDER OF MULTIDISTRICT LITIGATION PANEL


                          Order Issued June 4, 2008


  REAPPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT LITIGATION
                                    CASE:

07-0037     IN RE  OCWEN LOAN SERVICING, LLC MORTGAGE SERVICING
      LITIGATION

  On March 1, 2007, the Multidistrict Litigation Panel assigned Judge Karen
  Johnson of the 95th District Court of Dallas County as pretrial judge in
  the above captioned matter.  Pursuant to her request, Judge Karen Johnson
 is relieved of this assignment.  Judge David J. Bernal, Judge of the 281st
  Judicial District Court of Harris County, is assigned as pretrial judge.